[img1.jpg]


C A R N I V A L

C O R P O R A T I O N & P L C

 

 

 

April 22, 2008

 

 

[EXECUTIVE DIRECTOR NAME]

[ADDRESS]

[ADDRESS]

[ADDRESS]

 

Dear [DIRECTOR FIRST NAME]:

I am pleased to confirm your re-appointment (the “Appointment”) as an executive
director of each of Carnival Corporation and Carnival plc (collectively, the
“Companies”). The terms of the Appointment are set forth below. The Appointment
is subject to applicable law and the provisions of the organizational documents
of each of the Companies, being the Articles of Incorporation and By-laws of
Carnival Corporation and the Memorandum and Articles of Association of Carnival
plc (collectively, the “Organizational Documents”) as in effect on the date
hereof and as amended from time to time. For good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties agree
as follows:

1.

Term of Appointment

1.1

The Appointment shall terminate after your resignation, removal,
disqualification or death as set forth in the Organizational Documents. It is
understood that the Appointment will terminate immediately without any
entitlement to further compensation if you are not, re-elected at the annual
general meetings of shareholders of the Companies; or are required to vacate
office for any reason pursuant to any of the provisions of the Organizational
Documents; or are removed as a director or otherwise required to vacate office
under any applicable law.

1.2

Upon the termination of the Appointment, you shall (a) cease to be a director of
each of the Companies, (b) cease to have any entitlement to compensation other
than compensation accrued and unpaid on the date of termination, and (c) deliver
to an authorized representative of the Companies all correspondence, documents
(including, without limitation, board minutes and board papers), copies thereof
or other property of each of the Companies, and of each of their subsidiaries
and affiliates (collectively, the

 

--------------------------------------------------------------------------------

 

“Group”) made or received by you in the course of your directorship (whether
before or after the date of this letter).

1.3

You will at the request of either of the Companies immediately resign (in
writing) from the office of executive director of both Companies and any other
office with a Group company and you irrevocably authorize the Companies as your
attorney in your name and on your behalf to sign all documents and do all things
necessary to give effect to this.

2.

Duties

2.1

You shall carry out such duties as set forth in the Organizational Documents and
as otherwise agreed to by the Boards (the "Duties"). You shall have all the
usual Duties of a executive director under applicable law. In carrying out the
Duties, you shall have particular regard to your role as a director in light of
the Listing Rules of the UK Listing Rules and Combined Code contained in the
Listing Rules from time to time in effect in England and to similar rules,
regulations and laws in the United States.

2.2

You are expected to attend all meetings of the Boards of Directors and
committees upon which you serve, as well as the annual general meetings of
shareholders. In addition, you are expected to devote appropriate preparation
time ahead of each meeting. You have been provided with the calendar of Board
meetings for the remainder of 2008 and 2009, including the location of each
meeting. By accepting the Appointment, you have confirmed that you are able to
allocate sufficient time to attend the meetings and otherwise meet the
expectations of your role. The agreement of the Chairman and the Presiding
Director should be sought (which will not be unreasonably withheld) before
accepting additional directorships that might affect the time you are able to
devote to your role as an executive director of the Companies.

The Companies acknowledge that you have business interests other than those of
the Companies and that you have declared any conflicts that are apparent at
present. In the event that you become aware of any potential conflicts of
interest, these should be disclosed to the Chairman and the Company Secretary of
each of the Companies as soon as they become apparent to you.

2.3

You will not receive any additional remuneration from the Companies in respect
of the Duties or the Appointment.

2.4

You will be reimbursed for reasonable expenses incurred in the performance of
the Duties in accordance with the travel expense reimbursement policy in effect
from time to time with your employer. You may be required to submit receipts or
other evidence of expenditure prior to any reimbursement pursuant to this clause
2.4.

3.

Confidential Information

3.1

You agree that, during the continuance of the Appointment and afterwards (unless
authorised to do so by the Boards or by a court of competent jurisdiction), you
will not use for your own or another's benefit or disclose or permit the
disclosure of any confidential information of any member of the Group which you
have obtained by virtue of the Appointment or your employment by the Companies
or in respect of which the

 

2

 

--------------------------------------------------------------------------------

 

Companies are bound by an obligation of confidence to a third party.
Confidential information shall include, without limitation, lists or details of
customers, information relating to the working of any product, process,
invention, improvement or development carried on or used by any member of the
Group, information relating to research projects, know-how, prices, discounts,
mark-ups, future business strategy, marketing, tenders, any price sensitive
information and information concerning the intellectual property portfolio and
strategy of the Companies.

3.2

The restrictions contained in this clause shall cease to apply to any
confidential information which may (other than by reason of your breach of these
terms or your general duty of confidentiality) become available to the public
generally, but any such use will be subject to any restrictive covenants to
which you are a party.

3.3

Your attention is drawn to the requirements under both legislation and
regulation as to the disclosure of price-sensitive information. Consequently,
you should avoid making any statements that might risk a breach of these
requirements without prior clearance from the Chairman or Company Secretary.

4.

Indemnity

In the event that you (or your heirs, executors or administrators) are made a
party or are threatened to be made a party to or witness in any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative, by reason of the fact that you are or were a
director of either of the Companies, Carnival Corporation shall (i) indemnify
you against all expenses of any kind whatsoever (including attorneys’ fees and
expenses to enforce this indemnity), judgments, fines and amounts paid in
settlement actually incurred by you in connection with such action, suit or
proceeding and (ii) pay or advance to you in advance of final disposition of
such action, suit or proceeding, within 20 days of the submission of an invoice
therefore, all such expenses incurred in connection therewith, in each case of
(i) and (ii) to the fullest extent and in the manner set forth in and permitted
by the General Corporation Law of the Republic of Panama and any other
applicable law, as from time to time in effect. Such right of indemnification
and advancement of expenses shall not be deemed exclusive of any other rights to
which you may be entitled apart from the foregoing provisions. The provisions of
this Section 4, and Section 5 below, shall survive the termination of the letter
and shall continue to be binding on Carnival Corporation until the later of (a)
six years after the date that you cease to serve as a director of either of the
Companies and (b) the final termination of all proceedings pending or threatened
on the sixth anniversary of your termination of service to which you are
entitled to indemnification hereunder.

5.

Insurance

To the extent possible, Carnival Corporation will maintain appropriate
directors’ and officers’ liability insurance for your benefit in an amount which
is not less than the current coverage as of the date of this letter for
directors of each of the Companies in respect of events occurring in respect of
your service as a director of each of the Companies or its subsidiaries, unless
Carnival Corporation in good faith determines (and

 

3

 

--------------------------------------------------------------------------------

 

so notifies you reasonably in advance) that such insurance is not reasonably
available or that the premiums therefore are disproportionate to the benefits.

6.

Code of Business Conduct and Ethics

You agree to observe and comply with the provisions of (a) the Companies' code
of business conduct and ethics; and (b) any relevant regulations as may be
issued by the United Kingdom Listing Authority, including its Model Code for
Securities Transactions by Directors of Listed Companies.

7.

Miscellaneous

7.1

Nothing in this letter shall create the relationship of employee and employer
between you and either of the Companies.

7.2

The agreement contained in this appointment letter shall be governed by, and
construed in accordance with, to the extent it relates to your service as a
director of Carnival Corporation to Florida law and, to the extent it relates to
your service as a director of Carnival plc, to English law. Any legal action in
connection herewith may be brought in the Federal or State Courts located in
Miami-Dade County, Florida or, if you are not a resident of the United States,
the Courts of England, and Wales, and the parties submit to the jurisdiction of
such courts.

7.3

This appointment letter may be executed in one or more counterparts, each of
which will be deemed to be an original copy of this appointment letter, and all
of which, when taken together, shall be deemed to constitute one and the same
agreement.

8.

Entire Agreement

This appointment letter represents the entire understanding, and constitutes the
whole agreement, in relation to the Appointment and supersedes any previous
agreement between yourself and the Companies with respect thereto.



 

4

 

--------------------------------------------------------------------------------

 

Kindly confirm your agreement to the terms set out above by signing the enclosed
copy of this letter. Please return the copy to me at the above address.

 

CARNIVAL CORPORATION and

CARNIVAL PLC

 

By: __________________________

 

Name:

Howard S. Frank

 

Title:

Vice Chairman

 

 

 

SIGNED as a DEED and

)

DELIVERED by

)

 

_____________________________

[DIRECTOR NAME]

 

in the presence of:

________________________

Signature

 

________________________

Print Full Name

 

Address:

________________________

________________________

________________________

________________________

 

 

 

 

 

 

5

 

 